Title: To George Washington from Major General Philemon Dickinson, 1 November 1777
From: Dickinson, Philemon
To: Washington, George

 

Dear Sir
Elizabeth town [N.J.] Novemr 1. 1777

Your Excellency’s favor of the 27th October, I receivd the 30th & should be happy, if I had it my Power to inform you, that I was prepareing for my March to the Delaware.
I mentioned to the Governor & Council, the urgent Necessity for the immediate compliance with your Excellency’s request, but have yet received no Answer—nor do I believe, the Order will be given in time, to be of any service—There are not more than 100, Western Militia now at this Post, the supplies have been drawn from the Eastern Part of this State; the Report of our intended march to Red Bank, has lessen’d the Number at this Post, the Troops being Eastern men, not chuseing to abandon (as they term it) this Part of the State—Mr Boudinot who is here, & returns to Camp in a few Days, will inform your Excellency the prevailing opinion in East Jersey—thus it is with Militia, they will undertake to judge for themselves; those are difficulties, & inconveniences your Excellency has often had to contend with, & submit to, for which I am sincerely concerned—Our Govr & Council seem inattentive to your request, perhaps from an Inclination to keep the Troops in their present Situation—Genl Winds with his Brigade, have not yet returned, they were at New Windsor by the last account.
I would by no means presume to dictate to your Excellency, but beg leave just to hint, that if an Order was given to Generals Gates, & Putnam, to raise a Number of Militia, & make an Attack upon Long Island, & N. York, & myself with what Militia I could collect from this Part of the State, to make a descent upon Staten Island, all at the same time, whether it would not answer a valuable good purpose, altho’ we should not all succeed—I have reason to believe tis an Order, that would be obeyed with great readiness. the sooner, the better, if it meets your Excellency’s approbation—I should only require a few Days notice, having Boats now ready to transport 500, men at a Time, & am of Opinion, I could increase my present Number about (600, Men) to 1200, men, upon such an occasion, & if I should be disappointed, would make the attack with whatever Number I could collect.
By information that may be depended upon (in my Opinion) the Enemy are Embarking Troops from N. York & Staten Island, to reinforce Mr Howe.
I could within 24, hours have Intelligence conveyed to Mr Skinner, if your Excellency thought proper, that something was intended against N. York &c., which might possibly prevent the reinforcement being sent.
I have a Person now in N. York, he returns to’morrow if he brings

any thing material, it shall be instantly communicated to your Excellency. I have the honor to be, Your Excellency’s most Obt St

Philemon Dickinson

